IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37388

STATE OF IDAHO,                                  )     2010 Unpublished Opinion No. 695
                                                 )
       Plaintiff-Respondent,                     )     Filed: November 3, 2010
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
MICHAEL BRIAN WILSON,                            )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Ronald J. Wilper, District Judge.

       Judgment of conviction and unified sentence of fifteen years, with a minimum
       period of confinement of three years, for aggravated assault with enhancement,
       affirmed.

       Molly J. Huskey, State Appellate Public Defender; Eric D. Fredericksen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before LANSING, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Michael Brian Wilson was found guilty of aggravated assault with enhancement. Idaho
Code §§ 18-901(a) and 18-905(b). The district court sentenced Wilson to a unified term of
fifteen years, with a minimum period of confinement of three years, to run consecutively to any
sentence he was currently serving. Wilson appeals asserting that the district court abused its
discretion by imposing an excessive sentence.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-



                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Wilson’s judgment of conviction and sentence are affirmed.




                                                   2